Mr. Chief Justice Shepard
delivered the opinion of the Court:
All of the argument that has here been made in respect of the rights of the attorneys may be put aside. They had no assignment or lien, and have not made themselves parties to the action.
This is not a case of the misrepresentation of a fact, but a promise to do something in the future. The contract, therefore, was not based on any misrepresentation as to its actual contents. It amounts, then, to this: Plaintiff seeks to vary the written contract by Inserting therein a provision for his employment and the settlement of his attorneys. The contract is complete in itself, and cannot be varied by such parol provision. The party was not induced to sign the contract by any fraudulent misrepresentation of fact, and he must abide by it.
The judgment is affirmed, with costs. Affirmed.